                                          Case 4:19-cv-03054-PJH Document 52 Filed 08/31/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SM 10000 PROPERTY, LLC, et al.,
                                                                                        Case No. 19-cv-03054-PJH
                                   8                   Plaintiffs,

                                   9             v.                                     ORDER DIRECTING THE PARTIES
                                                                                        TO FILE AN AMENDED PROTECTIVE
                                  10     ALLIANZ GLOBAL RISKS US                        ORDER
                                         INSURANCE COMPANY,
                                  11                                                    Re: Dkt. No. 51
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court is in receipt of the parties’ stipulation and proposed protective order.

                                  15   Dkt. 51. The proposed order eliminates various important provisions detailed in this

                                  16   district’s model protective order for standard litigation. Such provisions include the

                                  17   following: Section 5.1’s requirement that the parties exercise restraint in their

                                  18   designations, Section 6.2’s and 6.3’s conditions for challenging a confidentiality

                                  19   designation prior to judicial intervention, Section 9’s protections of a non-party’s

                                  20   confidential information in a party’s possession that is subject to production, and Section

                                  21   12.3’s conditions for filing protected material under seal. The proposed order fails to

                                  22   provide any substitute conditions for these removed provisions.

                                  23          Accordingly, the court DENIES the parties’ proposed order (Dkt. 51). The court

                                  24   ORDERS the parties to file a proposed order that reinserts materially similar language

                                  25   detailed in those sections of the model order noted above. Except those additions, the

                                  26   parties shall not make any other changes to the proposed order.

                                  27          IT IS SO ORDERED.

                                  28
                                          Case 4:19-cv-03054-PJH Document 52 Filed 08/31/20 Page 2 of 2




                                   1   Dated: August 31, 2020

                                   2                                        /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                   3                                        United States District Judge
                                   4

                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
